I concur in the decree in this case because from what the Court of Appeal says *Page 955 
in its opinion I think plaintiff's petition in the first suit did set out a cause of action. That suit was dismissed because the petition "lacked sufficient allegations of fact to show negligence and fault on the part of defendant." From this I infer that plaintiff in the first suit alleged negligence and fault on the part of the defendant, but the facts set out to show negligence and fault were not sufficient to support that allegation. That suit, I think, interrupted prescription and could have been amended after the lapse of one year for the purpose of setting out facts in support of the allegation of negligence and fault.